Appellant criticizes the holding of the court on the complaint brought forward in bill of exception number three because the sheriff was permitted to testify that appellant said the car containing the whisky belonged to him, it being claimed that appellant was then under arrest. The ownership of the car was not a controverted issue. Appellant testified upon the trial that it belonged to him. It was further shown that after appellant was released on bond he claimed the car and it was delivered to him by the sheriff. Furthermore, the *Page 268 
exact testimony complained of as coming from the sheriff went before the jury without objection from the witness Chamblis, who testified that he heard the appellant make the statement to the sheriff as testified to by the latter. The same evidence having gone to the jury without objection the court's ruling admitting the sheriff's evidence on the point, even if erroneous, would form no basis for a reversal. Many authorities on the point, both early and recent, are collated in Machado v. State, 112 Tex.Crim. Rep., 17 S.W. (2) 1060 and Stone v. State, 113 Tex.Crim. Rep., 22 S.W.2d 140.
We are not in accord with appellant's renewed contention that the trial court erred in refusing to admit in evidence the indictment against one Valezuela for transporting the liquor in question and the judgment of conviction on his plea of guilty. Persons may be co-transporters and co-possessors of liquor for the purpose of sale. Bostick v. State, 111 Tex. Crim. 673,13 S.W.2d 842. The evidence rather conclusively shows that appellant and Valezuela were co-principals in the enterprise and the latter's plea of guilty was in no wise inconsistent with appellant's guilt also. The rule controlling will be found discussed in Staton v. State, 93 Tex. Crim. 356,248 S.W. 356; Stone v. State, 98 Tex. Crim. 364,265 S.W. 900; Bassett v. State (Texas Crim. App.),20 S.W.2d 766. In the cases referred to the earlier authorities are reviewed.
The motion for rehearing is overruled.
Overruled.